Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest including at least one fluid conditioning system that included two conduits, where either (1) one conduit was twisted around the other conduit in a non-concentric manner or (2) the two conduits were coupled/joined together along at least a portion of their length, wherein the same fluid flowed through both conduits and the fluid flows were recombined after flowing through the conduits.  Independent claim 1 requires at least one fluid conditioning system comprising either the twisted conduit or the coupled conduits.  Independent claims 13 and 21 require at least one fluid conditioning system comprising the twisted conduit.  The closest prior art to the claim as a whole is considered to include Field, Setoyama et al, Shiramizu et al, Sawada et al, Yamaguti et al, and Abramowitz et al as applied to prior claim iterations.  However, none of these references teach a fluid conditioning system as claimed.  With respect to the new claim features of the twisted conduits, newly cited references, Konishi et al (JP 11-035472), Bucan (WO 2014/053865), Bagley (US 2006/0272989), Groß (DE 29805105), and Inaoka et al (JP 2000-126778) are cited as showing similar fluid conditioning systems with helical, spiral or twisting passages, but these references fail to meet all the claim limitations of the instant claims.  Groß is considered the closest references of these because Groß shows splitting an incoming flow into two parts and recombining the flows at the end.  However, the two conduits of Groß were not twisted one around the other.  With respect to the new claim features of the coupled conduits, the closest prior art is considered to be Koda (US 2018/0216895).  However, Koda fails to teach flowing the same fluid through the plural coupled conduits nor combining the fluid flows from the coupled conduits after having flowed through the conduit as is required by claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued 28 January 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending application no. 16/286,367 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794